UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2006


JANOT JASSIE,

                      Plaintiff – Appellant,

          v.

KEITH MARINER,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-01682-DKC)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Janot Jassie, Appellant Pro Se. Teresa D. Teare, Parker Engle
Thoeni, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janot Jassie seeks to appeal the district court’s order

denying his motion for leave to amend his amended complaint,

which Jassie filed after the district court granted Appellee’s

motion to dismiss Jassie’s amended complaint.                     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties    are    accorded    30       days   after   the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

June 10, 2016.         The notice of appeal was filed on September 2,

2016.   Because Jassie failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with     oral   argument      because    the   facts   and   legal

contentions     are    adequately   presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          DISMISSED

                                         2